Citation Nr: 1714698	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-15 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative lumbar spine with post-operative pain and stiffness (claimed as residuals of a low back injury).

2.  Entitlement to service connection for degenerative disc disease of the cervical spine with post-operative pain and stiffness (claimed as back/neck injury).

3.  Entitlement to service connection for an acquired psychiatric disorder (claimed as post-traumatic stress disorder), to include major depressive disorder, as secondary to back and neck conditions.


REPRESENTATION

Veteran represented by:	Jacques DePlois, Attorney




ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from January 1958 to August 1961, followed by a period of service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to service connection for residuals of a low back injury, a cervical spine condition, and post-traumatic stress disorder (PTSD).  A notice of disagreement was received in January 2012.  An April 2014 statement of the case continued the denials.  The Veteran submitted a timely substantive appeal in May 2014.  A supplemental statement of the case was issued in November 2015.

In October 2013, the Veteran testified at a hearing held before a Decision Review Officer (DRO). A transcript of the proceeding is associated with the claims file.

The RO has recharacterized the Veteran's claim for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder.  The Board has further clarified to include major depressive disorder, as reflected on the title page of this decision and discussed further below.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a cervical spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service treatment records reflect that the Veteran was diagnosed with a lumbar back strain while in service in December 1960.

2.  There is persuasive lay and medical opinion evidence demonstrating that the Veteran's current low back disability is etiologically related to his in-service back injury.
 
3.  The Veteran was diagnosed with major depressive disorder during the period on appeal.

4.  There is persuasive lay and medical opinion evidence demonstrating that the Veteran's major depressive disorder is causally related to his low back disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for major depressive disorder as secondary to a low back disability have been met. 38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The duty to notify has been met by way of an August 2011 letter to the Veteran, sent prior to the issuance of the December 2011 rating decision on appeal.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran..."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records, post-service VA and private treatment records, and VA examination reports.  Lay statements of the Veteran, his wife, and a fellow sailor are also associated with the record.  

The Veteran was also afforded VA examinations in conjunction with his claims in March 2009, October 2013, and November 2013.  The examination reports are sufficient evidence for deciding the claim; they are adequate as they are based upon consideration of the Veteran's prior medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Legal Criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Consequently, VA may favor one medical opinion over another, provided an adequate basis is provided.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As applicable to the present case, arthritis is designated as a chronic disease for presumptive service connection purposes.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. §3.102.

III.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar spine condition

The Veteran contends that his currently diagnosed degenerative changes of the lumbar spine are a result of several incidents in service, including a motor vehicle accident and being struck by a 350 pound cable roll. 

In April 1959, the Veteran reported being struck by a vehicle.  STRs indicated a contusion on the left shoulder.  In December 1960, STRs noted a lumbar back strain.  The ship's doctor taped his back and prescribed heat and bed rest.  10 days later, the Veteran reported continuing back pain. The doctor re-taped his back and suggested continued heat.  Upon his separation from the service in August 1961, the Report of Medical Examination noted that the Veteran's spine was normal.  No defects were noted.  

Post-service treatment records reflected complaints primarily of shoulder and arm pain beginning around 2001.  In June 2002, imaging of the lumbar spine reflected mild degenerative arthritis of the lower facet and sacroiliac joints.

In an August 2004 private treatment record, back and neck pain beginning three years prior was noted.  A November 2005 x-ray confirmed the finding of mild degenerative changes in the lumbar spine.

In February 2008, VA treatment records contain a spine x-ray with finding of age-related spondylosis, mild disc degeneration, and some lower lumbar facet arthritis.  In May 2008, the Veteran reported back pain since service.  A June 2008 MRI of the spine found mild multi-level degenerative disc disease and facet hypertrophy.  In November and December 2008, the Veteran reported back pain beginning years prior, dating to 1960 when he was injured during service.

In March 2009, the Veteran underwent a VA examination. The examiner noted the 1960 accident as well as his complaints of pain, swelling, stiffness, instability, and fatigability.  Following a physical examination, the examiner assessed age-related lumbar degenerative joint and disc disease with chronic myofascial mechanical strain.  He stated he was unable to determine the specific cause of the condition without resorting to speculation.

A private treatment note from April 2009 stated that treatment was focused on the injury sustained while in the Navy, noted by the care provider as essentially being the cause of most of the current problems.  In November 2009, a fellow sailor submitted a statement in which he described the Veteran's complaints of back pain in the early 1960s; he also described that the Veteran was limited in activity due to his back when they reunited 20 years later.  Also in November 2009, the Veteran's former chiropractor provided a letter in which he acknowledged treating him 20 years prior, but could not recollect his condition at that time without further examination.

In August 2009, the Veteran and his wife submitted statements in which they described how his back condition interfered with their sex life.  His wife also stated that each time they moved during their 50 year marriage, they had to find a good chiropractor to tend to his back so that he could continue to work. 

In January 2010, the Veteran's current chiropractor provided a letter in which he documented his complaint of worsening spinal pain over the years, aggravated by a fall in October 2009.  The care provider stated that the findings from 2009 x-rays and MRIs appeared to demonstrate degenerative changes resulting from old injuries, probably including military injuries.  The Veteran also underwent surgery to his back and neck in 2010 in an attempt to relieve the pain.

At the DRO hearing in October 2013, the Veteran described hurting his back in service and experiencing continual back problems ever since.  He stated he sought out private chiropractic treatment in the 1960s and received treatment for his back since that time.

In October 2013, the Veteran underwent a second VA examination in conjunction with his claim for a low back injury.  The examiner noted a diagnosis of degenerative lumbar spine, post-operative with pain and stiffness.  The Veteran described constant daily low back pain.  The examiner's impression was degenerative changes of the back with post-operative pain after back fusion and hardware.  The examiner stated that the STRs indicated an episode of lumbar strain, but contained no record of tissue damage to the back and no further record of back problems.  He opined that it would be speculation to attribute the current back condition, or non-specific age related degenerative changes, to the episode of lumbar strain in December 1960 or otherwise to military service.  Thus, he concluded it was less likely than not that the Veteran's current back condition was a consequence or residual of his military service or events during military service.

In May 2014, the Veteran submitted a statement in which he described his honorable discharge from the Navy as he was not deemed eligible for reenlistment because of his back condition.

As an initial matter, the evidence of record establishes that the Veteran has a currently diagnosed back disability, as recently as the November 2013 VA examination which contained a diagnosis of degenerative lumbar spine with post-operative pain and stiffness.  

Additionally, the in-service occurrence element is satisfied.   The Veteran was diagnosed with a lumbar strain in service and treated twice.  The Board also notes that the Veteran was not recommended for re-enlistment in August 1961, which is consistent with his contention that his back condition and ensuing limited duty designation interfered to the extent that he was unable to continue to serve on active duty.

The Veteran has repeatedly asserted that the back injury in service caused him to suffer from back pain continuously since that time.  The Veteran is competent to report symptoms such as pain because this requires only personal knowledge as it comes through his senses.  Barr, 21 Vet. App. at 309.

Thus, the claim turns on the question of whether the Veteran's current back condition is related to his in-service symptoms.

Based upon the evidence of record, the Board finds that his lumbar spine disability had its onset in service.  He stated that his back condition barred him from re-enlistment and required continuous chiropractic care since leaving the service.  His treatment records reflect consistent reports of the pain beginning in service and continuing to the present.  An August 2009 statement from his wife described continuous chiropractic treatment for his back.  A November 2009 buddy statement described witnessing the Veteran's back pain in service in the 1960's, as well as twenty years after service.  

Furthermore, statements from the Veteran's private care providers indicate a nexus between his in-service back condition and his present back problems.  An April 2009 private treatment record indicated that the in-service injury was essentially the cause of the Veteran's current back condition.  A November 2009 letter from the Veteran's former chiropractor confirmed treatment twenty years prior.  A January 2010 letter from the Veteran's current chiropractor indicated a nexus between his existing degenerative changes and the in-service injury.

The Board acknowledges the contrary opinions of the VA examiners in March 2009 and October 2013; however, in light of the lay statements from the Veteran, his wife, and his fellow sailor, combined with the medical evidence described above, the Board finds that there is sufficient persuasive evidence of a nexus between the in-service low back strain and the Veteran's current low back disability.  Accordingly, service connection for a lumbar spine disability is warranted.

Acquired psychiatric disorder

The Veteran contends that his currently diagnosed major depressive disorder (MDD) is secondary to his back disability. 

STRS do not reflect complaint or treatment related to a psychiatric disorder.

In April 2002, VA treatment records contain the Veteran's denial of depression.  An April 2006 VA treatment note indicated that the Veteran did not present symptoms of depression.  

In August 2009, the Veteran and his wife submitted statements in which they described how his back condition interfered with their sex life.

A PTSD screening test administered in September 2010 was negative. 

At a DRO hearing in October 2013, the Veteran clarified his claim to encompass an acquired psychiatric disorder secondary to his back and neck conditions.  

The Veteran underwent a VA examination in November 2013.  The examiner diagnosed him with MDD, recurrent, severe without psychotic features.  He stated that the Veteran did not have more than one mental disorder diagnosed.  After a thorough review of the file and physical examination of the Veteran, the examiner opined that the Veteran's MDD had its onset in or around 1965 and was more likely than not caused by or the result of his back condition with associated chronic pain.  He explained that the connection between depression and chronic pain is well-known and very well documented.

Turning to the question of whether there is a nexus between the MDD and the back disability, the Board notes that the November 2013 VA examination is the only medical opinion of record and resulted in a positive opinion, finding that the Veteran's depression was caused by his back condition and associated chronic pain.  

In light of the foregoing lay and medical evidence of record, the Board is satisfied that the criteria for entitlement to service connection for MDD have been met.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, 23 Vet. App. at 1.  The Veteran's specific contention is that he suffers from a chronic mental disability as a result of his back pain.  The chronic mental disability resulting from the back pain has been clinically identified as MDD.  As the Board finds that service connection is warranted for MDD, a full grant of the benefit sought on appeal has been awarded.  


ORDER

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for major depressive disorder as secondary to a lumbar spine disability is granted.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim for service connection for a neck condition.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Veteran contends that his currently diagnosed degenerative disc disease of the cervical spine is a result of several incidents in service, including a motor vehicle accident and being struck by a 350 pound cable roll.  He also alleges that the neck condition is secondary to his low back disability. 

The October 2013 VA examination report provided a thorough analysis and detailed opinion regarding a direct link between the Veteran's service and his current cervical spine condition.  In light of the Board's award of service connection for a lumbar spine disability, the Board finds that a medical opinion should also be obtained that addresses the Veteran's contention that his neck condition is secondary to his low back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from a VA examiner to address the Veteran's claim of entitlement to service connection for his cervical spine condition under a theory that it is secondary to his lumbar spine disability.  The claims file and a copy of this REMAND are to be made available to the examiner for review.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner must review the claims file and provide opinions as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine condition was caused by or the result of his lumbar spine disability?

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine condition permanently progressed at an abnormally high rate (i.e. was aggravated) due to or as the result of his lumbar spine disability?

c) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of the cervical spine condition prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above, and any other development deemed necessary, adjudicate the Veteran's claim for entitlement to service connection for a cervical condition based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


